J-S39006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    KEVIN FORD                                 :
                                               :
                       Appellant               :       No. 517 EDA 2018

           Appeal from the Judgment of Sentence February 12, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005006-2016


BEFORE:      GANTMAN, P.J.E., STABILE, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                         FILED AUGUST 19, 2019

       Appellant, Kevin Ford, appeals from the judgment of sentence entered

in the Philadelphia County Court of Common Pleas, following his jury trial

convictions for aggravated assault, conspiracy to commit aggravated assault,

simple assault, and conspiracy to commit simple assault.1 We affirm.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. Procedurally, on February 13, 2018, Appellant’s trial counsel

filed a motion to withdraw, and Appellant filed a pro se notice of appeal.

Following a hearing on February 27, 2018, the court permitted trial counsel to

withdraw. The court appointed appellate counsel on February 28, 2018. On

____________________________________________


1 18 Pa.C.S.A. §§ 2702(a), 903 (section 2702 related), 2701(a), and 903
(section 2701 related), respectively.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S39006-19


July 12, 2018, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).2 Appellant complied

on July 22, 2018.

       Appellant raises three issues for our review:

          WAS THE EVIDENCE INSUFFICIENT TO SUSTAIN THE
          GUILTY VERDICT FOR AGGRAVATED ASSAULT (F2) WITH A
          DEADLY WEAPON, AS THERE WAS NO EVIDENCE THAT
          APPELLANT INFLICTED OR ATTEMPTED TO INFLICT ANY
          BODILY INJURY TO [VICTIM] WITH A DEADLY WEAPON
          (FIREARM), AND AT MOST WAS SEEN TUGGING ON
          [VICTIM]’S PANTS?

          WAS THE EVIDENCE INSUFFICIENT TO SUSTAIN THE
          GUILTY VERDICT FOR CONSPIRACY TO COMMIT
          AGGRAVATED ASSAULT (F2) WITH A DEADLY WEAPON, AS
          THERE WAS NO EVIDENCE THAT APPELLANT ENTERED INTO
          ANY AGREEMENT WITH ANOTHER TO COMMIT BODILY
          INJURY TO [VICTIM], WITH A DEADLY WEAPON (FIREARM)?

          DID THE TRIAL COURT ERR BY ALLOWING INTO EVIDENCE
          THE INADMISSIBLE HEARSAY STATEMENT MADE BY
          [VICTIM] TO [OFFICER ST.] ONGE, AS [VICTIM] WAS NOT
          UNDER THE STRESS OF EXCITEMENT FROM ANY
          STARTLING EVENT AT THE TIME THE STATEMENT WAS
          ALLEGEDLY MADE TO [OFFICER ST.] ONGE, AND
          THEREFORE DID NOT FALL UNDER THE EXCITED
          UTTERANCE EXCEPTION?

(Appellant’s Brief at 7).

       The law on conspiracy provides:

          The general rule of law pertaining to the culpability of
          conspirators is that each individual member of the
          conspiracy is criminally responsible for the acts of his co-
____________________________________________


2The court mistakenly sent the Rule 1925(b) order to trial counsel on July 5,
2018. The court later reissued the Rule 1925(b) order to appellate counsel
on July 12, 2018.

                                           -2-
J-S39006-19


         conspirators committed in furtherance of the conspiracy.
         The co-conspirator rule assigns legal culpability equally to
         all members of the conspiracy. All co-conspirators are
         responsible for actions undertaken in furtherance of the
         conspiracy regardless of their individual knowledge of such
         actions and regardless of which member of the conspiracy
         undertook the action.

Commonwealth v. Galindes, 786 A.2d 1004, 1011 (Pa.Super. 2001), appeal

denied, 569 Pa. 691, 803 A.2d 733 (2002) (holding it was unnecessary to

determine which of two defendants fired gun; fact that one defendant shot at

victim renders other defendant equally criminally responsible).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Anne Marie B.

Coyle, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed December 3, 2018, at 5-11) (finding: (3)

Officer St. Onge’s testimony regarding Victim’s post-attack statement satisfied

excited utterance exception to rule against hearsay; Victim blurted out

statement to Officer St. Onge while on way to hospital for emergency

treatment just after being severely beaten; Victim made statement within

approximately twenty minutes of attack, while intoxicated and still bleeding

from attack wounds; Victim made statement while still under stress of

excitement stemming from attack; (1) police observed Appellant and his

cohort acting together, demonstrating collaborative effort to cause Victim

bodily injury; Officer Winscow credibly testified he saw Victim on ground as


                                     -3-
J-S39006-19


Appellant’s cohort repeatedly struck Victim in face with handgun while

Appellant forcibly removed Victim’s pants; Victim suffered multiple injuries,

including cuts, bruises, profuse facial bleeding, and eye swelling; both

assailants took advantage of Victim, who was in extremely vulnerable,

inebriated state; police later recovered handgun Appellant’s cohort used to

strike Victim from house where both assailants had hidden themselves after

attack; analysis deemed handgun to be operable firearm, qualifying as deadly

weapon; that Appellant’s cohort wielded handgun during attack does not

absolve Appellant of guilt for use of deadly weapon during attack; (2) direct

and circumstantial eyewitness testimony from police officers, investigators,

and Victim, along with physical evidence in form of attack weapon, medical

records, and photographs, constituted sufficient evidence to convict Appellant

of conspiracy to commit aggravated assault; sufficient evidence supported

jury’s determination Appellant and his cohort entered into agreement to

assault Victim, and each assailant actively assisted in attack of Victim;

Appellant assisted in attack by removing pants of incapacitated Victim, while

cohort struck Victim in face with deadly weapon; Victim suffered significant

injuries as result of attack). Accordingly, we affirm on the basis of the trial

court opinion.

      Judgment of sentence affirmed.




                                     -4-
J-S39006-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/19




                          -5-